       Case 3:14-cv-03657-SI Document 619 Filed 06/21/19 Page 1 of 4



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   RUSSELL S. JONES, JR. (Admitted PHV)
     rjones@polsinelli.com
 3   BARRINGTON E. DYER (SBN 264762)
     bdyer@polsinelli.com
 4   TERI H.P NGUYEN (SBN 267498)
     thpnguyen@polsinelli.com
 5   REBECCA HORTON (SBN 308052)
     rhorton@polsinelli.com
 6   JOSHUA L. RAYES (SBN 316208)
     jrayes@polsinelli.com
 7   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 8   Palo Alto, CA 94304
     T: 650-461-7700
 9   F: 650-461-7701
10   Attorneys for Plaintiff
     MLC Intellectual Property, LLC
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION

15

16   MLC INTELLECTUAL PROPERTY, LLC,           Case No. 3:14-cv-03657-SI
17                Plaintiff,                   PLAINTIFF MLC INTELLECTUAL
                                               PROPERTY, LLC’S PRELIMINARY
18         v.                                  [PROPOSED] JURY VERDICT FORM
19   MICRON TECHNOLOGY, INC.,                  Ctrm: 1, 17th Floor
                                               Judge: Honorable Susan Illston
20                Defendant.
                                               Trial Date:   August 12, 2019
21

22

23

24

25

26

27

28

                                                    MLC’S [PROPOSED] JURY VERDICT FORM
                                                                 CASE NO. 3:14-CV-03657-SI
       Case 3:14-cv-03657-SI Document 619 Filed 06/21/19 Page 2 of 4



 1          Pursuant to the Court’s Scheduling Order (Dkt. 184-1) , Order Extending Certain
 2   Deadlines Related to Pretrial Disclosures (Dkt. 396), and Section 3(d) of the Court’s Standing
 3   Order re: Pretrial Preparation, Plaintiff MLC Intellectual Property, LLC (“Plaintiff”)
 4   respectfully submits the following Proposed Verdict Form attached hereto as Exhibit A.
 5

 6

 7   Dated: June 21, 2019                                 Respectfully Submitted,

 8                                                        POLSINELLI LLP

 9
                                                          /s/ Fabio E. Marino
10                                                By:      Fabio E. Marino
11
                                                          Attorneys for Plaintiff
12                                                        MLC INTELLECTUAL PROPERTY, LLC

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -1-
                                                             MLC’S [PROPOSED] JURY VERDICT FORM
                                                                          CASE NO. 3:14-CV-03657-SI
          Case 3:14-cv-03657-SI Document 619 Filed 06/21/19 Page 3 of 4



 1                                                   EXHIBIT A
 2                                               VERDICT FORM
 3           When answering the following questions and filling out this Verdict Form, please follow
     the directions provided throughout the form. Your answer to each question must be unanimous.
 4   Some of the questions contain legal terms that are defined and explained in detail in the Jury
     Instructions. Please refer to the Jury Instructions if you are unsure about the meaning or usage of
 5   any legal term that appears in the questions below.
 6          We, the jury, unanimously agree to the answers to the following questions and return
     them under the instructions of this court as our verdict in this case.
 7
                                FINDINGS OF PATENT INFRINGEMENT CLAIMS
 8
             (The questions regarding infringement should be answered regardless of your findings
 9   with respect to the validity or invalidity of the patent.)
10   A.      Direct infringement

11           1.      Has MLC proven that it is more likely than not that one or more of Micron’s
     multi-level cell NAND Flash products infringed any of the following claims of the ‘571 Patent?
12

13                         a.     Claim 30           Yes ____      No ____

14                         b.     Claim 42           Yes ____      No ____

15   B.      Obviousness
16           2.      The ultimate conclusion that must be reached on the obviousness question is
     whether Micron has proven by clear and convincing evidence that the claimed invention would
17   have been obvious to a person of ordinary skill in the field at the time the patent application was
     filed. In order to properly reach a conclusion the following preliminary questions must be
18   answered:
19           a.         What difference, if any, existed between the claimed invention and the prior art at
                        the time of the claimed invention?
20
                      i.         XXX1
21
                      ___ No difference between scope of invention and what is known in prior art
22
                      ___ Purported prior art did not perform the invention
23
                     ii.         XXX
24
                      ___ No difference between scope of invention and what is known in prior art
25
                      ___ Purported prior art did not perform the invention
26

27

28   1 Micron     to identify the prior art combinations it actually intends to present at trial.
                                                          -2-
                                                                   MLC’S [PROPOSED] JURY VERDICT FORM
                                                                                CASE NO. 3:14-CV-03657-SI
       Case 3:14-cv-03657-SI Document 619 Filed 06/21/19 Page 4 of 4



 1            3.     After consideration of the answers to the preliminary questions above, has Micron
     proven by clear and convincing evidence that the following claims of the’571 Patent are invalid
 2   because the claimed subject matter would have been obvious to a person of ordinary skill in the
     field at the time the patent application was filed.
 3

 4                   Claim 30                      Yes ____      No ____
 5                   Claim 42                      Yes ____      No ____
 6

 7

 8                          FINDINGS OF DAMAGES (IF APPLICABLE)
 9           4.     If you have found that Micron infringed at least one valid claim of either MLC
     patent, what damages do you award MLC as a result of that infringement?
10
            $_____________
11

12

13

14
             You have now reached the end of the verdict form and should review it to ensure it
15   accurately reflects your unanimous determinations. The Presiding Juror should then sign and
     date the verdict form in the spaces below and notify the Security Guard that you have reached a
16   verdict. The Presiding Juror should retain possession of the verdict form and bring it when the
     jury is brought back into the courtroom.
17

18

19

20

21   Dated: August ___, 2019                By:
                                                          Presiding Juror
22

23

24

25

26

27

28
                                                    -3-
                                                             MLC’S [PROPOSED] JURY VERDICT FORM
                                                                          CASE NO. 3:14-CV-03657-SI
